Case 1:16-cv-02137-RA Document 358-7 Filed 04/09/19 Page 1 of 5




              Exhibit G
Case 1:16-cv-02137-RA Document 358-7 Filed 04/09/19 Page 2 of 5




                          In the Matter Of:

            RAVINA vs COLUMBIA UNIVERSITY
                               1:16-cv..02137(RA)




                       HOWARD SILBERT

                             June 19, 2017




                    ATTORNEYS EYES ONLY




                                                    800.211.DEPO (3376)
                                                     EsquireSolutions. com
        Case 1:16-cv-02137-RA Document 358-7 Filed 04/09/19 Page 3 of 5
     HOWARD SILBERT ATTORNEYS EYES ONLY                           June 19, 2017
     RAVINA vs COLUMBIA UNIVERSITY                                            1

 1
 2    UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
 3    --------------------------------------X
 4    ENRICHETTA RAVINA,

 5                       Plaintiff,

 6                 vs.                    Case No.
                                          1:16-cv-02137(RA)
 7
      COLUMBIA UNIVERSITY a/k/a
 8    THE TRUSTEES OF COLUMBIA
      UNIVERSITY IN THE CITY OF
 9    NEW YORK and GEERT BEKAERT,
10                       Defendants.

11    --------------------------------------X
12

13

14                       ATTORNEYS EYES ONLY

15           DEPOSITION OF HOWARD SILBERT, M.D.

16                        New York, New York
17                   Monday, June 19, 2017

18

19
20

21

22

23
24

25


                                                           800.211.DEPO (3376)
                                                           Esquire Solutions. com
        Case 1:16-cv-02137-RA Document 358-7 Filed 04/09/19 Page 4 of 5
     HOWARD SILBERT ATTORNEYS EYES ONLY                           June 19, 2017
     RAVINA vs COLUMBIA UNIVERSITY                                           66

 1       Attorneys Eyes Only - H. Silbert
 2    not take that medication, would that be
 3    reflected in writing anywhere?
 4          A.     No.
 5          Q.     How do you know Enrichetta Ravina?
 6          A.     I know her as a patient, as my
 7    patient.
 8          Q.     When did you first meet her?
 9          A.     In March of 2014, I believe.
10          Q.     Is that when she became a patient
11    of yours?
12          A.     Yes.
13          Q.     Did you know her before she became
14    your patient?
15          A.     No.
16          Q.     Did someone refer her to you?
17          A.     Yes.
18                 MS. HARWIN:       Objection to form.
19          Q.     Who referred her to you?
20                 MR. BLOOMSTEIN:        Just note my
21          objection insofar as that would be
22          privileged, him identifying another
23          patient of his.
24                 MS. FISCHER:       I don't know that
25          it's another patient.


                                                           800.211.DEPO (3376)
                                                           Esquire Solutions. com
        Case 1:16-cv-02137-RA Document 358-7 Filed 04/09/19 Page 5 of 5
     HOWARD SILBERT ATTORNEYS EYES ONLY                           June 19, 2017
     RAVINA vs COLUMBIA UNIVERSITY                                            89

 1       Attorneys Eyes Only - H. Silbert
 2    to date or soon after the treatment started.
 3    It's only in the last I think two months that
 4    this is newly diagnosed.
 5          Q.     Do you know whether Ms. Ravina
 6    underwent any testing at any time prior to
 7    the last few months to see whether she had
 8    hyperthyroidism?
 9          A.     I   believe her blood tests had come
10    back within normal limits.
11          Q.     Did you take a psychiatric history
12    of Ms. Ravina?
13          A.     Yes.
14          Q.     And how did you do that?
15          A.     By history.
16          Q.     What did you learn?
17          A.     She had no prior psychiatric
18    history.     She certainly had a history, has a
19    history, as we all do.
20          Q.     What do you mean by that?
21          A.     She grew up a member of a family,
22    had life experiences, all of which were
23    important to know about, potentially
24    important to know about.
25          Q.     What did Ms. Ravina tell you about


                                                           800.211.DEPO (3376)
                                                           Esquire Solutions. com
